Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 1, 5-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2018/0317296 A1), hereafter referred to as Chen.

As to claim 1, Chen discloses a white light emitting module that emits a third white light (fig 4A, module 300 emitting third white light B3), comprising:
a first light emitting package that emits a first white light (fig 4A, P23 is considered to be the first package which emits combined light L23 made up of W1 and W3); and
a second light emitting package that emits a second white light (fig 4A, P13 is considered to be the second package which emits combined light L13 made up of W1, W2, and W3), the first white light and the second 
wherein the first light emitting package (P23) includes:
a first light emitting device (fig 4A, device D1) that emits a first blue light having a first peak wavelength ([0105]); and
a first wavelength conversion part (D32) that encapsulates the first light emitting device (D1) and converts at least a portion of a wavelength of the first blue light into the first white light ([0105]), 
wherein the second light emitting package (P13) includes:
a second light emitting device (D1) that emits a second blue light ([0105]); 
a third light emitting device (D31) that emits a third blue light ([0105]), the second blue light having the first peak wavelength (W1 is from the same diode device D1 the same as package P23) and the third blue light having a second peak wavelength (W3 is from the diode device D31); and
a second wavelength conversion part (D2) that encapsulates the second light emitting device (D1) and the third light emitting device (D31), the second wavelength conversion part (D2) converting at least a portion of each wavelength of the second blue light and the third blue light into the second white light ([0105]), and

Chen does not explicitly disclose the color temperatures for the first white light and the second white light.  
However, Chen does disclose that the mixed light is adjusted using the control unit and the light source driving module (fig 2E) in order to arrive at a color temperature of 6500K during the daytime between the hours of 9-18 and the a color temperature of 3000K during evening hours of 18-22 O’clock (figure 4D).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first white light (fig 4A, L23) between 1,500K and 4,000K and the second white light (L13) between 3,000K and 10,000K so that the mixed light shown in figure 4D at L13 with 
The specific claimed color temperature ranges, absent any criticality, is only considered to be the “optimum” color range that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired light intensity and the proposed ambient environment (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the light outputs L13 and L23 are mixed for the output B3 shown in figure 4A are used to adjust the CS/P value.
Chen does not explicitly disclose wherein the third white light has a relative intensity ranging from 0.2 to 1.1 of the second peak wavelength with respect to the first peak wavelength. 
Nonetheless, Chen does disclose in figures 4B-C the relative intensity and the optical wavelength according to the light source with a color temperature of 6500K and 3000K, respectively. 


As to claim 5, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not disclose wherein the first wavelength conversion part includes:
a third wavelength conversion material that converts at least a portion of the first blue light and then emits light having a third peak wavelength between 520 nm and 560 nm, the third wavelength conversion material including at least one green phosphor selected from (Ga, Gd, Y)2Al5O12:Ce, La3Si6Ni:Ce, Eu-doped (Sr, Ca, Ba)Si2O2N2:Eu, or any combination thereof; and
3:Eu, CaAlSiN3:Eu, KxSiFy:Mn, or any combination thereof.
The Examiner takes Official Notice that these claimed phosphors are well known and understood phosphors used in wavelength conversion material layers. 
Furthermore, Chen does disclose that the wavelength conversion material may include at least one phosphor ([0013]).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a combination of the claimed well known phosphor materials to adjust the light emission of the device to output light of desired wavelength. 

As to claim 6, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not explicitly disclose wherein a linear distance of the third white light from a reference light source is -0.001 to -0.035.


As to claim 7, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not explicitly disclose wherein a color temperature of the third white light, is 3,000 K to 10,000 K, and the third white light has a relative intensity ranging from 0.9 to 1.1 of the second peak wavelength with respect to the first peak wavelength.
However, Chen does disclose that the mixed light is adjusted using the control unit and the light source driving module (fig 2E) in order to arrive at a color temperature of 6500K during the daytime between the hours of 9-18 and the a color temperature of 3000K during evening hours of 18-22 O’clock (figure 4D).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the third white light 
The specific claimed color temperature ranges, absent any criticality, is only considered to be the “optimum” color range that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired light intensity and the proposed ambient environment (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the light outputs L13 and L23 are mixed for the output B3 shown in figure 4A are used to adjust the CS/P value.
Furthermore, Chen does disclose in figures 4B-C the relative intensity and the optical wavelength according to the light source with a color temperature of 6500K and 3000K, respectively. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the control unit to adjust the light such that the third white light has a relative intensity ranging from 0.9 

As to claim 8, Chen discloses the white light emitting module of claim 7 (paragraphs above),
Chen does not explicitly disclose wherein the third white light has a relative intensity ranging from 0.3 to 1 of a fourth peak wavelength with respect to the first peak wavelength,
wherein the fourth peak wavelength is between 520 nm and 560 nm.
Nonetheless, the specific claimed relative intensity and peak wavelength ranges, absent any criticality, is only considered to be the “optimum” range that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired light intensity and the proposed ambient environment (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as 

As to claim 9, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not disclose wherein the second wavelength conversion part includes:
a filth wavelength conversion material that converts at least a portion of each of the second blue light and the third blue light and then emits light having a fifth peak wavelength between 520 nm and 560 nm, the fifth wavelength conversion material including at least one green phosphor selected from (Ga, Gd, Y)2Al5O12:Ce, La3Si6Ni:Ce, Eu-doped (Sr, Ca, Ba)Si2O2N2:Eu, or any combination thereof; and
a sixth wavelength conversion material that converts at least a portion of each of the second blue light and the third blue light and then emits light having a sixth peak wavelength between 600 nrn and 645 nm, the sixth wavelength conversion material including at least one red phosphor selected from (Sr, Ca)AlSiN3:Eu, CaAlSiN3:Eu, KxSiFy:Mn, or any combination thereof. 

The Examiner takes Official Notice that these claimed phosphors are well known and understood phosphors used in wavelength conversion material layers. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a combination of the claimed well known phosphor materials to adjust the light emission of the device to output light of desired wavelength. 

As to claim 10, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen’s embodiment of figure 4A does not disclose a third light emitting package that emits a fourth white light, wherein a color temperature of the fourth white light is between the color temperature of the first white light and the color temperature of the second white light. 
Nonetheless, the embodiment of figure 5A discloses a third light emitting package D4, wherein the fourth white light is adjusted for the CS/P value ([0109]-[0110]) and wherein the color temperature is a factor CS ([0003]). 


As to claim 11, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not disclose wherein the third white light has a relational expression of a peak wavelength ratio depending on an x-value in a CEE chromaticity diagram, the relational expression having a secondary coefficient ranging from -45 to -30, wherein the peak wavelength ratio is a value of the second peak wavelength with respect to the first peak wavelength of the third white light. 
Nonetheless, the specific claimed relational expression having a coefficient ranging from -45 to -30, absent any criticality, is only considered to be the “optimum” range that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired light intensity and the proposed ambient environment (see Boesch, 205 USPQ 215 (CCPA (1980)), and since neither non-obvious nor unexpected results, i.e. results which are different 

As to claim 12, Chen discloses the white light emitting module of claim 11 (paragraphs above),
Chen does not explicitly disclose the color temperatures for the first white light and the second white light.  
However, Chen does disclose that the mixed light is adjusted using the control unit and the light source driving module (fig 2E) in order to arrive at a color temperature of 6500K during the daytime between the hours of 9-18 and the a color temperature of 3000K during evening hours of 18-22 O’clock (figure 4D).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first white light (fig 4A, L23) between 2,000 K to 4,000 K and the second white light (L13) between 4,000 K to 7,000 K so that the mixed light shown in figure 4D at L13 with 6,500K and L23 at 3,000K so that the mixing of the light B3 is performed efficiently and the skilled artisan would know too that the mixture of the light 

As to claim 18, Chen discloses a light emitting module (fig 4A, module 300 emitting third white light B3), comprising:
a first light emitting package (fig 4A, package P13) that emits a first white light ([0105]); and
a second light emitting package (P23) that emits a second white light having a different color temperature than the first white light ([0106]),
wherein the first light emitting package (P13) includes:
a first light emitting device (D31) that emits a first colored light ([0105]-[0106]); and 
a first wavelength conversion part (D2) that converts at least a portion of the first colored light into at least a portion of the first white light ([0105]-[0106]), and 
wherein the second light emitting package (P23) includes:
a second light emitting device (D1) that emits a second colored light ([0105]-[0106]); and 

Chen does not disclose a first Melanopic Daylight Equivalent Factor (MDEF) index.  
However, Chen discloses wherein the first light emitting package is configured to emit a first white light with a first CS/P value and the second light emitting package is configured to emit the second white light with a  second CS/P value ([0104]-[0108]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the first and second light emitting packages to be configured with a first Melanopic Daylight Equivalent Factor (MDEF) index such that the value such that the second value is higher than the first so that the person exposed to the light in the evening may feel relaxed.  

As to claim 19, Chen discloses the light emitting module of claim 18 (paragraphs above),
Chen further discloses a control unit (fig 2E, control unit 120) configured to Identify a daytime period and a nighttime period ([0101]), and 

As to claim 20, Chen discloses the light emitting module of claim 1 (paragraphs above),
Chen further discloses wherein the first light emitting package is configured to emit the first white light with a first Melanopic Daylight Equivalent Factor (MDEF) index, and the second light emitting package is configured to emit the second white light with a second MDEF index that is higher than the first MDEF index (even though Chen does not explicitly disclose a MDEF index it discloses that the first and second light emitting package is configured to emit such light in [0003] which teaches that In the research field about the impact of a light source on circadian stimulus (CS), Yasukouchi discovered the light source with high color temperature at night can more inhibit the secretion of melatonin than a light source with low color temperature.  Furthermore, Chen teaches that L13 includes a higher color temperature than L23 and the mixed light output B3 has its color .  

Claims 2-4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Vick et al. (US Pub. No. 2018/0130928 A1), hereafter referred to as Vick.

As to claim 2, Chen discloses the white light emitting module of claim 1 (paragraphs above),
Chen does not disclose wherein the first wavelength conversion part includes a filter member that absorbs a wavelength component from the first blue light,
wherein the filter member includes one or more of neodymium (Nd) and fluorine (F).
Nonetheless, Vick discloses wherein a wavelength conversion part includes a filter member that absorbs a wavelength component from the first blue light, wherein the filter member includes one or more of neodymium (Nd) and fluorine (F) ([0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the filter member of Vick 

As to claim 3, Chen in view of Vick discloses the white light emitting module of claim 2 (paragraphs above),
Vick further discloses wherein the wavelength component is yellow light ([0105]) however, Vick does not explicitly disclose having a third peak wavelength between 570 nm to 590 nm, and the third white light has a relative intensity ranging from 0.4 to 1.4 of the third peak wavelength with respect to the first peak wavelength.
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose the specific wavelength and the relative intensity range are based on the optimum range of the light emitting apparatus for the particular application and environment. 

As to claim 4, Chen discloses the white light emitting module of claim 3 (paragraphs above),
Chen does not explicitly disclose wherein a color temperature of the third white light is 1,500 K to 3,000 K, and the third white light has a relative 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the color temperature of the third white light is 1,500 K to 3,000 K, and the third white light has a relative intensity equal to or less than 50% of the third peak wavelength with respect to a reference light whose color temperature is the same as that of the third white light since it is within the level of one of ordinary skill in the art to choose the optimum color temperature and relative intensity of the light emitting elements to match the suitability for the intended environment.  

As to claim 13, Chen discloses a white light emitting module that emits a third white light (fig 4A, module 300 emitting third white light B3), comprising:
a first light emitting package that emits a first white light (fig 4A, P23); and

wherein the first light emitting package (P23) includes:
a first light emitting device (D1) that emits a first blue light having a peak wavelength between 445 nm and 455 nm ([0105]);
a first wavelength conversion part (D32) that encapsulates the first light emitting device (D1) and converts at least a portion of a wavelength, of the first blue light into the first white light ([0105]); and 
wherein the second light emitting package (P13) includes:
a second light emitting device (D1) that emits a second blue light ([0105]); 
a third light emitting device (D31) that emits a third blue light ([0105]), the second blue light having a first peak wavelength and the third blue light having a second peak wavelength; and
a second wavelength conversion part (D2) that encapsulates the second light emitting device (D1) and the third light emitting device (D31), the second wavelength conversion part converting at least a portion of each wavelength of the second blue light and the third blue light into the second white light ([0105]). 

Chen does not explicitly disclose the color temperatures for the first white light and the second white light.  
However, Chen does disclose that the mixed light is adjusted using the control unit and the light source driving module (fig 2E) in order to arrive at a color temperature of 6500K during the daytime between the hours of 9-18 and the a color temperature of 3000K during evening hours of 18-22 O’clock (figure 4D).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the first white light (fig 4A, L23) between 1,500K and 3,000K and the second white light (L13) between 3,000K and 10,000K so that the mixed light shown in figure 4D at L13 with 6,500K and L23 at 3,000K so that the mixing of the light B3 is performed efficiently and the skilled artisan would know too that the mixture of the light at the output B3 would be determined by the color temperature at each of packages P13 and P23.  

Chen does not explicitly disclose the relative intensity as claimed. 
Nonetheless, Chen does disclose in figures 4B-C the relative intensity and the optical wavelength according to the light source with a color temperature of 6500K and 3000K, respectively. 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the control unit to adjust the light such that the third white light has a relative intensity range equal to or less than 50% of the wavelength band between 570 nm and 590 nm to a reference light whose color temperature is the same as that of the third white light so that the optimum light output is emitted for each environment, 
Chen does not disclose a filter member that filters the first bine light and absorbs a wavelength band of 570 nm to 590 nm from the first blue light.  
Nonetheless, Vick discloses wherein a wavelength conversion part includes a filter member that absorbs a wavelength component from the first blue light, wherein the filter member includes one or more of neodymium (Nd) and fluorine (F) ([0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the filter member of Vick to the lighting apparatus of Chen since this will enhance the color preference compared to a light emitted without the filter.  

As to claim 14, Chen in view of Vick disclose the white light emitting module of claim 13 (paragraphs above).
Vick further discloses wherein the filter member includes one or more of neodymium (Nd) and fluorine (F) ([0105]). 

As to claim 15, Chen in view of Vick disclose the white light emitting module of claim 13 (paragraphs above).
Chen does not disclose the filter member. 
Nonetheless, Vick discloses the filter member ([0105]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the filter member of Vick to the first wavelength conversion part of Chen since this will enhance the color preference compared to a light emitted without the filter.  

As to claim 16, Chen in view of Vick disclose the white light emitting module of claim 13 (paragraphs above).
Chen does not explicitly disclose wherein a linear distance of the third white light from a reference light source is -0.001 to -0.035.
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to arrange the linear distance of the third white light of Chen to between -0.001 to -0.035 since this is considered to be the optimum range that would have been obvious to select based on the observed light output of the device for the particular lighting solution and environment.

As to claim 17, Chen in view of Vick disclose the white light emitting module of claim 13 (paragraphs above).
Chen’s embodiment of figure 4A does not disclose a third light emitting package that emits a fourth white light, wherein a color temperature of the fourth white light is between the color temperature of the first white light and the color temperature of the second white light. 
Nonetheless, the embodiment of figure 5A discloses a third light emitting package D4, wherein the fourth white light is adjusted for the CS/P value ([0109]-[0110]) and wherein the color temperature is a factor CS ([0003]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the fourth package in the embodiment of figure 4A so that the color mixing light B3 is improved with the CS/P value. 

Pertinent Art
US Patent No. 10,018,776 B2 includes figure 10 that teaches a higher color temperature and independent control provided by the light modulation control unit 2.  
US Pub. No. 2020/0057339 and Patent No. 8,783,901 are relevant prior art. 
US Pub. No. 2011/0299277 figure 1 teaches the first and second light emitting packages that both include a blue LED that includes phosphors encapsulating to output white light and also has a filter on one package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/9/2021